UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4452


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARRY DEAN BAIZE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00296-TDS-1)


Submitted:   February 11, 2015             Decided:   March 31, 2015


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Robert A. J. Lang, Assistant United States
Attorney,    Kimberly   Sokolich,    Third-Year    Law   Student,
Winston-Salem, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barry Dean Baize was convicted after a two-day trial

before a jury of possession of a firearm by a convicted felon,

in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2012), and was

sentenced        to    245     months’       imprisonment.            On      appeal,     Baize

challenges        his        conviction,      arguing         that      the     evidence       is

insufficient to support it, that the district court abused its

discretion in dismissing an ill juror and replacing her with an

alternate,       and        that—as    applied       to     him—the     “in    or     affecting

commerce” element of 18 U.S.C. § 922(g)(1) is unconstitutional.

We affirm.

            We review the sufficiency of the evidence supporting a

conviction de novo.             United States v. McLean, 715 F.3d 129, 137

(4th Cir. 2013).              “A defendant bringing a sufficiency challenge

must overcome a heavy burden, and reversal for insufficiency

must be confined to cases where the prosecution’s failure is

clear.”     United States v. Engle, 676 F.3d 405, 419 (4th Cir.

2012)     (internal           quotation          marks      and      citation         omitted).

In assessing          the    sufficiency      of      the    evidence,        our    review    is

limited    to     determining         whether,        viewing     the    evidence       in    the

light     most        favorable       to   the       Government       and     accepting       the

factfinder’s          determinations         of      credibility,        the        verdict    is

supported by substantial evidence, that is, “evidence that a

reasonable        finder       of     fact       could      accept      as     adequate       and

                                                 2
sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”        United States v. King, 628 F.3d 693, 700

(4th Cir. 2011) (internal quotation marks omitted).

           To convict Baize of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1), 1 the Government

was required to prove beyond a reasonable doubt that: (1) he was

previously     convicted    of    a    crime      punishable      by   a   term    of

imprisonment     exceeding       one   year;       (2)    he     voluntarily      and

intentionally possessed a firearm; and (3) the possession was in

or   affecting     commerce,     because    the      firearm     had   traveled    in

interstate or foreign commerce.                United States v. Gallimore,

247 F.3d 134, 136 (4th Cir. 2001); United States v. Langley,

62 F.3d 602, 606 (4th Cir. 1995) (en banc).                    The second element

may be satisfied by proof of actual possession or constructive

possession of the firearm.         Gallimore, 247 F.3d at 136-37.

           We conclude that the evidence, viewed in the light

most favorable to the Government, was sufficient to establish

Baize’s guilt.       The parties stipulated that Baize had a prior

conviction   for    a   crime    punishable     by    a   term    of   imprisonment

      1
       The indictment also charged Baize with violating 18 U.S.C.
§ 924(e), which provides for a fifteen-year minimum prison term
for a person who violates § 922(g)(1) and has three previous
convictions “for a violent felony or a serious drug offense, or
both, committed on occasions different from one another.”
Baize’s challenges to the sufficiency of the evidence, however,
do not pertain to § 924(e).



                                        3
exceeding one year.              Three witnesses observed Baize actually

possess a firearm in the yard abutting an Eden, North Carolina

residence, and Baize was observed throwing a shiny object in a

field near the residence after walking from the yard to the

field.      An    operable       .22    caliber           Derringer      firearm     that   was

manufactured in West Germany and had traveled in interstate or

foreign commerce was recovered near the location where Baize

threw the shiny object.                Baize also admitted during a recorded

telephone    conversation           after    his      arrest       that    he   possessed     a

firearm.

            On    appeal,       Baize       addresses        the       credibility    of    the

witnesses        who     testified          at       trial,       asserting        that     the

eyewitnesses’ testimony should be viewed with caution and that

his testimony denying possession of the firearm was credible.

We reject these assertions as meritless.                          It is the role of the

jury   to   weigh       the    credibility           of    the    evidence,     to    resolve

conflicts    in        the    evidence,      and—where           the    evidence     supports

different,         reasonable           interpretations—to                 decide         which

interpretation to believe.                McLean, 715 F.3d at 137.                   The jury

was entitled to credit the eyewitnesses’ testimony and discredit

that given by Baize and, in reviewing for substantial evidence,

this     court     will       not      weigh         evidence      or      review     witness

credibility.       Id.



                                                 4
             Baize also asserts that there was no fingerprint or

DNA evidence linking him to the recovered firearm.                                        We reject

this assertion as well.            The testimony adduced by the Government

at   trial     was       sufficient       to       establish          Baize’s             guilt;    no

fingerprint       or    DNA    evidence    linking             him   to        the    firearm      was

required.       See United States v. Wilson, 115 F.3d 1185, 1190

(4th Cir. 1997) (“Just as the uncorroborated testimony of one

witness   or      of    an    accomplice       may    be       sufficient            to   sustain    a

conviction,       the    uncorroborated            testimony         of    an    informant         may

also be sufficient.”).

             Baize argues next that the district court abused its

discretion in dismissing a juror who became ill during the trial

and replacing her with an alternate.                       Rule 24(c) of the Federal

Rules of Criminal Procedure expressly authorizes district courts

to impanel alternate jurors and to substitute them for jurors

who can no longer serve.             We review a district court’s decision

to replace a juror with an alternate for abuse of discretion.

United States v. Runyon, 707 F.3d 475, 517 (4th Cir. 2013),

cert. denied, 135 S. Ct. 46 (2014).                        “A finding that a district

court   acted      on    an    irrelevant       legal       basis         or    lacked       factual

support     for        the    conclusion       that        a     juror         was        unable    or

disqualified to perform his duty amounts to a finding that the

court abused its discretion.”                  United States v. Nelson, 102 F.3d

1344, 1349 (4th Cir. 1996).

                                               5
            We conclude that the district court had both factual

support and a legally relevant basis for excusing the ill juror

and replacing her with an alternate.                      Prior to the commencement

of the second day of trial, the juror’s mother had reported to

the district court that the juror got sick the night before.

Although the juror traveled to the courthouse on the second day

of trial and was able to answer the district court’s questions

regarding   her     illness,      she       affirmed      she    was    then    dizzy    and

nauseous, had vomited the night before, did not know how long

her illness—which had “off-and-on” symptoms—would last, and that

she probably would not be able to concentrate if she were to sit

as a juror that day.         Given the uncertainty regarding the length

of the illness, the juror’s confirmation that concentration on

the evidence would likely be problematic, and the inconvenience

that any delay might cause, the district court acted within its

discretion in excusing the ill juror and replacing her with an

alternate    rather    than       postponing           the     trial.       See    Nelson,

102 F.3d    at    1349-50    (finding            no    abuse     of    discretion    where

district    court    replaced         two    jurors       with     alternates      because

jurors   were    scheduled       to    go    on       vacation);      United    States    v.

Hayden, 85 F.3d 153, 157 (4th Cir. 1996) (finding no abuse of

discretion where district court replaced a juror who knew one of

the   witnesses     with    an   alternate);            United    States    v.    Colkley,

899 F.2d    297,    303     (4th      Cir.        1990)      (finding      no    abuse    of

                                             6
discretion where district court excused a juror who failed to

appear for thirty minutes and replaced him with an alternate).

          Finally,       Baize   argues    that      the      “in   or    affecting

commerce” element of 18 U.S.C. § 922(g)(1) 2 as applied to him is

unconstitutional under the Commerce Clause.                   As Baize correctly

acknowledges, however, relief on this claim is foreclosed by

controlling    Circuit    precedent.         See   Gallimore,       247    F.3d   at

137-38.

          We    therefore     affirm   the    district        court’s     judgment.

We dispense    with    oral   argument     because      the    facts     and   legal

contentions    are    adequately   presented       in   the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




     2
        Section 922(g)(1) prohibits individuals in specified
categories from “ship[ping] or transport[ing] in interstate or
foreign commerce, or possess[ing] in or affecting commerce, any
firearm or ammunition; or . . . receiv[ing] any firearm or
ammunition which has been shipped or transported in interstate
or foreign commerce.” 18 U.S.C. § 922(g)(1).



                                       7